JUSTICE MILLER, specially concurring: I agree with the majority that dismissal with prejudice should not be the inevitable consequence of every failure to file the certificate required by section 2 — 622 of the Code of Civil Procedure (Ill. Rev. Stat. 1985, ch. 110, par. 2 — 622). But in reaching that result I would not rely, as the majority does, on the discussion concerning amendments to pleadings that appears in the legislative history of section 2 — 622. Under section 2 — 622(g), the failure to file the required certificate “shall be grounds for dismissal under Section 2 — 619.” (Ill. Rev. Stat. 1985, ch. 110, par. 2— 622(g).) Section 2 — 619(a) of the Code of Civil Procedure provides, “Defendant may, within the time for pleading, file a motion for dismissal of the action or for other appropriate relief upon any of the following grounds.” (Ill. Rev. Stat. 1985, ch. 110, par. 2 — 619(a).) Construing identical language in the statutory predecessor of section 2 — 619, section 48 of the Civil Practice Act (Ill. Rev. Stat. 1977, ch. 110, par. 48), the court in A. E. Staley Manufacturing Co. v. Swift & Co. (1980), 84 Ill. 2d 245, 252, said, “The reference *** to ‘other appropriate relief makes it obvious that dismissal is not mandated or the only form of relief afforded by that statute, as the circuit court seemingly presumed.” I would hold here that the reference in section 2 — 622(g) to “dismissal under Section 2 — 619” incorporates the provision for “other appropriate relief.” In light of Staley, then, the trial judge in this case was not automatically required to dismiss the action with prejudice for plaintiffs failure to submit the certificate required by section 2 — 622. JUSTICE RYAN joins in this special concurrence.